DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one groove crossing . . . at least one of the blocking faces and the transmission face, or at least one of the transmission faces” must be shown or the feature(s) canceled from the claim(s).  As noted in the specification, the present drawing only depicts “grooves 6 [ ] located on the convex faces 1a22.” (See Specification, page 4, lines 13-15).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because the phrases “the blocking faces” and “the transmission faces” lack antecedent basis.  
Claim 2 is objected to because the phrases “the blocking faces” and “the transmission faces” lack antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 10-2016-0053631) (machine translation attached).
Regarding independent claim 1, Lee discloses a nut (152) (see machine translation, ¶ 0022; FIG. 3), wherein one longitudinal end of the nut has: - at least one blocking face (A) (see Annotated FIG. 3, below) forming a means for blocking a rotation of the nut along a longitudinal axis of the nut (see FIG. 3), and - at least one transmission face (B) (see Annotated FIG. 3, below) forming a means for transmitting a force directed along the axis (see FIG. 3), the blocking face or at least one of the blocking faces and the transmission face or at least one of the transmission faces having at least one common edge (C) (see Annotated FIG. 3, below), and the blocking face or at least one of the blocking faces being concave (see Annotated FIG. 3), the nut comprising at least one groove (D) crossing the blocking face or at least one of the blocking faces and the transmission face, or at least one of the transmission faces (see Annotated FIG. 3, below), wherein the at least one groove opens out onto a longitudinal orifice (E) of the nut (see FIG. 3).  

    PNG
    media_image1.png
    496
    842
    media_image1.png
    Greyscale

Regarding independent claim 2, Lee discloses a nut (152) (see machine translation, ¶ 0022; FIG. 3), wherein one longitudinal end of the nut has: - at least one blocking face (A) (see Annotated FIG. 3, above) forming a means for blocking a rotation of the nut along a longitudinal axis of the nut (see FIG. 3), and - at least one transmission face (B) (see Annotated FIG. 3, above) forming a means for transmitting a force directed along the axis (see FIG. 3), the blocking face or at least one of the blocking faces and the transmission face or at least one of the transmission faces having at least one common edge (C) (see Annotated FIG. 3, above), and the blocking face or at least one of the blocking faces being concave (see Annotated FIG. 3, above), the nut comprising at least one groove (D) crossing the blocking face or at least one of the blocking faces and the transmission face, or at least one of the transmission faces (see Annotated FIG. 3, above), wherein the at least one groove opens out onto a longitudinal orifice (E) of the nut (see FIG. 3), the transmission face or at least one of the transmission faces comprising a spherical part (see FIG. 3).  
Regarding claim 3, Lee discloses that the groove (D) is curved along its length (see Annotated FIG. 3, above).  
Regarding claim 7, Lee discloses several grooves, identical to each other (see FIG. 3).  
Regarding claim 8, Lee discloses that there are four grooves arranged in a cross pattern in a plane perpendicular to the axis (see FIG. 3).  
Regarding claim 9, Lee discloses another longitudinal end of the nut has at least one other blocking face (G) (see Annotated FIG. 3, above) forming at least one other means for blocking the rotation of the nut with respect to a screw along the longitudinal axis (see Annotated FIG. 3, above).  
Regarding claim 10, Lee discloses a brake caliper comprising a nut according to claim 1 (see FIG. 1).  
Regarding claim 11, Lee discloses - a piston (32), - a screw (51), and the screw crossing the nut and the nut being inserted in the piston (see FIG. 1).
Regarding claim 12, Lee discloses a braking device comprising a brake caliper according to claim 1 (see FIG. 1).
Response to Arguments
Applicant’s arguments, see amendment, filed 20-Jun-2022, with respect to the rejection(s) of the subject matter of previous claim 4 under 35 U.S.C . 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as noted above.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

September 23, 2022